Citation Nr: 1706669	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  07-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as a residual of traumatic brain injury (TBI).

2.  Whether new and material evidence has been received to reopen a claim for service connection for disorders of the thoracolumbar spine (claimed as low back pain, degenerative joint disease, scoliosis and arthritis of the back).

3.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative joint disease of the bilateral shoulders.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a sleeping disorder, to include sleep apnea.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected neuroma, left foot.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The appellant served with the U.S. Army National Guard of California from June 1976 to October 1997 and with the U.S. Army Reserve from October 1997 to July 2005.  During that time, the appellant served on an initial period of active duty for training (ACDUTRA) from February 1977 to September 1977.  Thereafter she served on periods of ACDUTRA and inactive duty training (INACDUTRA) but did not serve on any periods of active duty.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appellant's claim for service connection for an acquired psychiatric disorder derives from a rating decision issued by the RO in May 2006 that denied service connection for major depressive disorder and pain disorder in addition to other claims filed by the appellant.  The appellant appealed that decision to the Board.  Subsequently, although resolving the other issues on appeal, the Board has remanded the appellant's claim for service connection for an acquired psychiatric disorder in November 2009, May 2011, April 2013 and October 2014.  In October 2016, a Supplemental Statement of the Case was issued continuing the denial of the appellant's claim and her appeal was returned to the Board.  The Board finds that substantial compliance with the prior remands has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to her.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

Furthermore, in August 2016, the appellant filed a VA 21-526EZ seeking service connection for sleep apnea, degenerative joint disease of the shoulders, degenerative joint disease of the lower back, mild scoliosis of the back, arthritis of the back and osteoporosis.  As the RO had previously denied similar claims, which denials were final, in a September 2016 rating decision, the RO considered whether new and material evidence had been received to reopen the previously denied claims.  Finding new and material evidence had not been received, the RO denied reopening the appellant's claims.  In her September 2016 Notice of Disagreement, the appellant only disagreed with the denials relating to her claims for low back pain, arthritis in both shoulders and a sleeping disorder, which appeal she perfected by filing a timely VA Form 9 in November 2016.  Thereafter, the appellant's appeal was certified to the Board.  Consequently, the Board finds that the appellant's appeal is ready for adjudication by the Board, and it has included these issues in this decision.

The Board notes that these issues have been characterized as shown on the Title page because there were prior final decisions on these claims.  The Board has a legal duty to consider the requirement of whether new and material evidence has been submitted before it can consider the merits of the claims for service connection regardless of whether the RO has done so, although in this case the RO never reached the merits of the claims having denied reopening them.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Finally, the Board finds that there are two outstanding Notices of Disagreement of record.  The first Notice of Disagreement received on March 11, 2014 relates to a May 2013 rating decision in which the RO effectuated an April 2013 Board decision granting service connection for a left foot disability.  This Notice of Disagreement is one of the subjects of the REMAND portion of the decision as, to date, no further action has been taken issued on this issue, including issuance of a Statement of the Case to the appellant.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The second Notice of Disagreement was received on December 14, 2016, in response to the RO's rating decision issued December 6, 2016 in which service connection was denied for "flat foot, acquired."  In response to the appellant's Notice of Disagreement, the RO sent her a letter on December 17, 2016 explaining the Decision Review Process and is awaiting her reply on how she wishes to proceed with her appeal.  Consequently, the RO is actively processing that appeal.  Thus the Board will not take jurisdiction over the appeal simply to remand it for issuance of a Statement of the Case when it is clear from a procedural standpoint that the appeal is not ready for such action to be undertaken at this time.  

The issues of service connection for a sleep disorder and an initial disability rating in excess of 10 percent for service-connected neuroma, left foot, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant's acquired psychiatric disorder is not related to any injury or disease incurred in or aggravated during any period of ACDUTRA or INACDUTRA.

2.  The RO denied service connection for disorders of the thoracolumbar spine claimed as low back pain, thoracic spine scoliosis and arthritis in a November 2013 rating decision.  The appellant did not appeal that decision or submit new and material evidence within one year, and it is final.

3.  None of the new evidence submitted subsequent to November 2013 in support of the appellant's claim for service connection for disorders of the thoracolumbar spine is material.

4.  In November 2009, the Board denied service connection for a bilateral shoulder disorder and a sleep disorder.  

5.  None of the new evidence submitted subsequent to November 2009 in support of the appellant's claim for service connection for a bilateral shoulder disorder is material.

6.  Since the November 2009 Board decision, the appellant has been diagnosed with sleep apnea.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2016).

2.  The November 2013 RO rating decision that denied service connection for disorders of the thoracolumbar spine is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2016).

3.  New and material evidence has not been received, and the appellant's claim for service connection for disorders of the thoracolumbar spine is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The November 2009 Board decision that denied service connection for a bilateral shoulder disorder and a sleep disorder is final.  38 U.S.C.A. § 7103 (West 2014); 38 C.F.R. § 20.1100 (2016).

5.  New and material evidence has not been received, and the appellant's claim for service connection for a bilateral shoulder disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

6.  New and material evidence has been received, and the appellant's claim for service connection for a sleep disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the appellant nor her representative has argued otherwise.

Essentially, the appellant seeks service connection for various disabilities that she claims are related to her military service.  The appellant served on inactive duty with the National Guard of California from June 1976 to October 1997 and with the U.S. Army Reserve from October 1997 to July 2005.  Her military records show she did not serve on any period of full-time active duty during her military service but rather only served on periods of ACDUTRA and INACDUTRA with the longest period of ACDUTRA being her initial period of training from February 1977 to September 1977.  

The term "veteran" is defined as "a person who served in the active military, naval, or air service."  38 U.S.C. § 101(2); see 38 C.F.R. § 3.1(d).  "Active duty" generally means "full-time duty in the Armed Forces, other than active duty for training."  38 U.S.C. § 101(21)(A).  When a claim for service connection is based on a period of ACDUTRA (i.e., full-time duty for training purposes performed by either a member of the Reserves or National Guard of any State), there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24), 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008).  In the absence of such evidence, the period of ACDUTRA will not qualify as "active military, naval, or air service," and the appellant will not qualify as a "veteran."  38 U.S.C. § 101(2), (24); see Acciola, supra.  With regard to INACDUTRA (i.e., duty other than full-time duty performed by a member of the National Guard of any State or the Reserves,  38 C.F.R. § 3.6(d)), an individual can be service-connected for an injury incurred during such period of service but not for a disease.  See VAOPGCPREC 86-90 (July 18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).

In general, "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination." 38 U.S.C. § 1111, see also 38 C.F.R. § 3.304(b).  However, status as a "veteran," as defined by 38 U.S.C. § 101(24), must be shown before the presumption of soundness is applicable.  To establish status as a "Veteran" based upon a period of ACDUTRA or INACDUTRA, a claimant must establish that she was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  In order to establish status as a veteran within the meaning of § 101(24), "the appellant must establish that he was 'disabled ... from a disease or injury incurred or aggravated in the line of duty.'"  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).

Any individual who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from an authorized period of ACDUTRA or INACDUTRA shall be deemed to have been on such training at the time the injury was incurred.  VA will determine whether such individual was so authorized or required to perform such duty, and whether the individual was disabled or died from an injury or covered disease so incurred.  In making such determinations, VA shall take into consideration the hour the individual began the travel; the hour on which the individual was scheduled to arrive for, or to cease to perform, such duty; the method of travel performed; the itinerary; the manner in which the travel was performed; and the immediate cause of disability or death.  Whenever any claim is filed alleging that the claimant is entitled to benefits by reason of this paragraph, the burden of proof shall be on the claimant.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

The Board acknowledges in this case that the appellant has been service-connected for a left foot disability characterized as "neuroma, left foot" based on an ACDUTRA injury "in the 1990s", and the 2013 Board decision suggested the ACDUTRA period was in 1992.  Thus, for purposes of that period of ACDUTRA, and no other, she has veteran status.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Acquired Psychiatric Disorder 

The appellant seeks service connection for "anxiety/depression."  She relates her psychiatric problems to her military service, including as due to a head injury she sustained in a motor vehicle accident in August 2004 while traveling home from a period of INACDUTRA.  The RO initially denied service connection in the May 2006 rating decision on appeal for major depressive disorder and a pain disorder because that was diagnosed on a February 2006 VA examination.  On its first remand in November 2009, the Board recharacterized the issue as service connection for an acquired psychiatric disorder.  In an April 2013 remand, the Board picked up the issue of service connection for residuals of a TBI and remanded it for a VA examination.  The Board also remanded the acquired psychiatric disorder claim as inextricably intertwined with the claim for service connection for a TBI.  In October 2014, the Board again reconsidered the appeal and recharacterized the claim to include whether the appellant's acquired psychiatric disorder included residuals of a TBI.  It again remanded that issue for additional development, specifically a new psychiatric VA examination as the examiner who conducted a May 2013 VA TBI examination stated he could not comment further regarding the etiology of the appellant's claimed psychiatric disability.  A new psychiatric examination was conducted in August 2015.  The Board finds this examination to be adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The appellant and her representative have not contended otherwise.  

The Board acknowledges that the medical evidence demonstrates that the appellant has a current acquired psychiatric disorder.  However, the evidence fails to demonstrate that such current disability was incurred in, aggravated during or is the result of any injury any period of ACDUTRA or INACDUTRA.  

Although the appellant reported at various examinations of having a longstanding history of depressive symptoms as early as childhood, the first evidence of a diagnosis of an acquired psychiatric disorder is not in the record until June 2005.  At that time, she was seen in Psychiatry at her private treating provider with symptoms of major depression emergent in the context of job and life stressors related to the demands of her employment as a Postal Service employee, which she found stressful at times as she felt discriminated against, and her termination from the military for health reasons.  She was prescribed Paroxetine (Paxil) for her depressive symptomatology.  Her subsequent treatment notes show she was taking Paroxetine (Paxil) through July 2006, but thereafter they do not show this medication on her list of prescription medications again until January 2011.  Nor does her Problem List note a diagnosis of depression until January 2011.  

On VA examination in February 2006, the appellant reported first seeking treatment for depression and anxiety in 2004 secondary to receiving a letter from the U.S. Army Reserve for being "medically unfit." She also reported she had "lots of stress while in the military" due to being an African American woman in the military and having to go to the IG and EEO to get promotions.  However, in contrast, she reported having experienced dysphoric mood since starting in the "workforce"  and having worked for the U.S. government for 27 years (having been with the U.S. Post Office since 1997).  She also reported various health issues she had over the years, some of which continued to cause her pain.  She related having symptoms of anxiety manifested by acid reflux and headaches daily, loss of appetite, depressed mood, sleep disturbance several times a week due to ruminative thoughts, night sweats as a result of menopause, occasional tearfulness, feeling disillusioned from others, feeling flat, having difficulty expressing her emotions, feeling stressed, and feeling chronic pain.  The examiner diagnosed the appellant to have major depressive disorder with anxiety and a pain disorder associated with both psychological and general medical conditions.  The examiner stated that the symptoms of these disorders both have a direct impact on mood and also may impact pain so it is difficult to distinguish and delineate these disorders.  The examiner indicated that it is likely that if the appellant sustained these injuries while on active duty that the Pain Disorder associated with both psychological and general medical conditions may also be service-connected in addition to the major depressive disorder.  

In May 2013, the appellant underwent VA TBI examination to determine whether the appellant's August 2004 head injury resulted in TBI residuals.  Although the VA examiner diagnosed the appellant to have had a mild TBI related to the August 2004 motor vehicle accident, he found that the appellant does not have any residuals therefrom.  Rather the examiner stated that her current symptoms are subjective and easily explained by other medical conditions.  Furthermore, the examiner stated that the appellant has primary depression by her own report that may predate her head injury but he is not a psychiatrist and could not comment further.  He could also not comment as to how her history of left foot fracture resulting in pain related to TBI or psychiatric diagnoses as it appeared completely separate.

An October 2013 VA treatment note shows she was evaluated for an initial visit and had no active depression at that time.  She was on Paxil.

On VA psychiatric examination in August 2015, the appellant dated her depression back to high school and her early 20's.  However, she also reported having a lot of stress during service with a lot of disagreements with supervisors and having to go to the Inspector General's Office multiple times.  In contrast though, she also reported problems at her civilian employment due to feeling harassed and discriminated against.  She also related that the last 14 years she worked for the U.S. Postal Service and had problems with management and co-workers because they forced her to work overtime and put everything on her.  She retired in 2012.  Symptoms identified by the examiner were depressed mood and chronic sleep impairment.  The examiner diagnosed the appellant to have major depressive disorder, recurrent, unspecific, and history of TBI with no current residuals per TBI examination in May 2013.

In response to the Board's October 2014 remand requesting an opinion, the VA examiner opined that the appellant's major depressive disorder is less likely than not caused or aggravated by her August 2004 head injury because review of the appellant's private treatment records show her depression dates back to 2005, which shows she was having work-related stress and attended a stress management group in April 2005 and had symptoms of depression related to job and life stressors.  A June 2005 note indicates she was diagnosed with Major Depression  with symptoms of depression related to her job and life stressors.  This note indicates she found the demands of her postal service job stressful as she felt she was being discriminated against "both racially, and as military staff," although she also reported feeling stressed due to termination from military service.  This note also indicated no prior psychiatric history.  She reported the recent deaths of her two brothers and she was grieving, which was considered normal bereavement.  With regard to her service-connected left foot disability, the examiner stated that this is not a factor in the appellant's current depression.  However, the appellant reported that she has a hard time doing things due to her nonservice-connected back problems and lack of finances and, because she cannot do a lot, she sits in her house and is depressed.

The Board finds that the preponderance of the evidence is against finding that the appellant's current acquired psychiatric disorder is related to her military service.  Notably, the appellant has not related that her acquired psychiatric disorder was incurred during any specific period of ACDUTRA or INACDUTRA.  Moreover the evidence does not show it manifested during any such period of service.  Although the appellant reported at the VA examinations having a lot of stress in the military with problems, such as in getting promotions and going to the Inspector General multiple times, she has not related her current acquired psychiatric disorder to any specific incident or period of training.  The appellant's service treatment records are silent for any complaints of, treatment for or diagnosis of a mental health condition.  Although she has reported feeling depressed over the years, she did not seek mental health treatment nor was she diagnosed with any acquired psychiatric disorder until June 2005.  Furthermore, as noted by the August 2015 VA examiner, the 2005 mental health treatment notes show that her more significant stressor at that time was her civilian job at the U.S. Postal Service, which she found stressful because she felt she was being discriminated against.  For these reasons, the preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder that is due to an injury or disease incurred during a period of ACDUTRA or an injury incurred during a period of INACDUTRA.

In addition, the Board acknowledges that the February 2006 VA examiner opined that, if the appellant's injuries were sustained while on active duty, that the diagnosed Pain Disorder Associated with Both Psychological and General Medical Conditions "may" also be service-connected in addition to the Major Depressive Disorder, Recurrent, Moderate without psychotic features.  Since that examination, service connection has been awarded for the appellant's left foot disability.  However, the August 2015 VA examiner opined that her service-connected left foot disability is not a factor in her current depression.  

Even though the appellant's left foot disability was subsequently service-connected, the February 2006 VA examiner's medical opinion is not sufficient to warrant service connection for the Pain Disorder diagnosed on that examination because it is too speculative and because it is clear that the examiner based the opinion on the rationale that a constellation of "both psychological and medical conditions" may be related to the pain disorder, not just the appellant's foot disability.  The examiner used the word "may" in providing the opinion.  Such a statement is not an opinion of probative value because it is stated in terms only of possibility rather than probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death 'may or may not' have been averted if medical personnel could have effectively intubated the veteran was held to be speculative).

Further, the examiner's use of the word "injuries" in qualifying his opinion makes it clear he was considering more than just her left foot disability in the rendering the diagnosis of Pain Disorder Associated with Both Psychological and General Medical Conditions.  At that time, the appellant was also claiming service connection for other pain-related disorders including arthritis of the bilateral shoulders, right hand, left index finger and left knee, pain in her right calf and headaches.  Although these were not all noted in the appellant's reported history, the examiner had the claims file for review and, therefore, was aware of all her claimed conditions, as well as having the General Medical examination that had been conducted a couple weeks earlier.  The appellant has not been service-connected for any of these other claimed conditions.  Thus, the Board declines to find that the examiner's medical opinion to be sufficient to warrant service connection for the Pain Disorder Associated with Both Psychological and General Medical Conditions diagnosed at the February 2006 VA examination.

Furthermore, currently the appellant's service-connected left foot disability is not having an impact on her acquired psychiatric disorder per the August 2015 VA examiner.  Consequently, the Board finds that secondary service connection is not warranted based upon the acquired psychiatric disorder being proximately due to or aggravated by the service-connected left foot disability.

Finally, the appellant has alleged that the current acquired psychiatric disorder may be due to an August 15, 2004 motor vehicle accident that occurred on her way home from a period of INACDUTRA.  In support of her claim, she submitted a Leave and Earning statement from 2005 from the Defense Finance and Accounting Service (DFAS) that shows she was paid on that date for code "22."  Although there is no legend specifying what code "22" means, it appears from the information provided for the entire year that this would indicate a weekend drill date versus the two-week period of ACDUTRA, which appears to be coded as "50."  Taking this payment information along with the Advance Request for Excused Absence or Exception of an Unexcused Absence form showing the appellant requested to change a training date to August 15, 2004, the Board finds there is sufficient evidence to demonstrate the appellant was on INACDUTRA on August 15, 2004.  Per that same form, her report time should have been at 7:30 a.m.  The accident occurred at 4:55 p.m. according to the police's accident report.  This appears to be consistent with her report that the motor vehicle accident happened during her commute home.  Thus the Board finds that 38 C.F.R. § 3.6(e) would extend coverage for the appellant's travel home and the motor vehicle accident on August 15, 2004 would be considered to have occurred on INACDUTRA.

The medical evidence shows the appellant sustained a closed head injury/ concussion in the August 2004 motor vehicle accident for which she received treatment in the emergency room the next day for a frontal headache and was sent home.  It appears she was given a medical note to be out of work for one week but was released to full duty thereafter.

However, even though the motor vehicle accident is considered to have occurred during INACDUTRA, the Board finds that the evidence fails to demonstrate that the appellant's acquired psychiatric disorder is related to such event.  The August 2015 VA examiner was specifically requested to address this question and she opined that it is less likely than not the appellant's Major Depression is caused or aggravated by the August 2004 head injury.  The examiner based her opinion on the following:  (1) that the appellant's private treatment records do not show any psychiatric history until 2005 and the records at that time show she was having work-related stress working for the U.S. Postal Service for which she attended a stress management group (see April 6, 2005 note), with symptoms of depression noted to be related to job and life stressors (notably, she found the demands of her postal service job stressful as she felt she was being discriminated against, and she was stressed due to termination from military service) (see June 29, 2005 note); (2) that the May 2013 TBI examination indicated there were no current residuals of TBI; (3) that she was presently grieving due to the deaths of her two brothers, which was considered normal bereavement; (4) that her left foot disability is not a factor in her current depression; and (4) that she reported that because of her health (back and neck problems) and finances, she cannot do a lot and so she sits in her house and is depressed.  

Moreover, the Board notes that none of the contemporaneous evidence notes any complaints by the appellant relating her mental health symptoms to the August 2004 motor vehicle accident.  The 2005 private treatment records do not demonstrate the appellant reported to her treating physicians that her symptoms either had their onset after or were related to the motor vehicle accident.  Rather, as the VA examiner set forth, her symptoms were related to work and life stressors, notably her civilian employment as well as her medical retirement from the military.  The Board notes that at this time in 2005 was when the appellant was appealing the findings of the Physical Evaluation Board (PEB) that her disabilities were non-duty as the PEB convened on March 21, 2005 and she submitted her rebuttal April 1, 2005.  In addition, the private treatment records show that, in April 2011, the appellant tried to get a statement from her private treating physician that she was taking Paxil for anxiety from the motor vehicle accident; however, he advised her he would not be able to document that connection.  Consequently, the Board finds that the evidence fails to demonstrate that the appellant's current acquired psychiatric disorder is related to the August 2004 motor vehicle accident incurred during a period of INACDUTRA.  Nor has the appellant contended, and the evidence does not establish, that her current acquired psychiatric disorder is due to an injury incurred during any other period of ACDUTRA or INACDUTRA. 

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for an acquired psychiatric disorder is warranted as the evidence fails to establish that her current acquired psychiatric disorder was incurred in or aggravated during a period of ACDUTRA or is the result of an injury incurred in or aggravated during a period of ACDUTRA or INACDUTRA.  In rendering this decision, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disorders of the Thoracolumbar Spine

In August 2016, the appellant filed a VA Form 21-526EZ seeking service connection for degenerative joint disease of the lower back, mild scoliosis of the back and arthritis of the back.  However, the appellant had previously sought service connection in May 2012 for service connection for low back pain, arthritis in the spine, and scoliosis of the thoracic spine, which claim was denied in a November 2013 rating decision.  The appellant did not appeal that rating decision.  

Initially, the Board notes that, by using VA Form 21-526EZ, the appellant chose to file her claim using the Fully Developed Claim Program, meaning that she chose to have her claim adjudicated based upon the evidence submitted with the claim.  This form clearly advises the claimant to submit with the claim all relevant evidence in his or her possession and to provide VA information sufficient to enable it to obtain all relevant evidence not in the claimant's possession.  This form also advises the claimant what the evidence must show depending on what claim is being submitted, and, in order to reopen a claim previously denied by VA, new and material evidence is needed and what that means.  Thus the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the appellant nor her representative has argued otherwise.
 
Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid notice of disagreement (NOD) with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim."  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  As the appellant did not at any time indicate disagreement with the November 2013 rating decision or submit new and material evidence within one year of notification of the decision, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

In the November 2013 rating decision, the RO denied service connection for the Veteran's claimed disorders of the thoracolumbar spine as this condition was neither incurred in nor caused by service.  The RO noted that the appellant's service treatment records do not contain complaints, treatment or diagnosis of any thoracolumbar spine condition and, although her private treatment records show current complaints of low back pain and scoliosis of the thoracic spine, they do not provide a link to service.  

Consequently, in order for any new evidence to be material, the evidence must establish that any current thoracolumbar spine disorder the appellant has had its onset in or was aggravated during a period of ACDUTRA or it is related to or was aggravated by an injury incurred during a period of ACDUTRA or INACDUTRA.  The appellant, however, has not set forth any specific injury she received as the cause of her current thoracolumbar spine disorder.  

The only new evidence received since November 2013 relevant to the appellant's claim for a thoracolumbar spine disorder is a copy of an April 6, 2012 letter sent to the appellant by her private treating physician advising her that X-rays show arthritis of the sacroiliac joints at the base of her spine.  The letter itself is new, however, the content is not as the private treatment records previously considered at the time of the November 2013 rating decision contained the treatment note from April 5, 2012 showing her complaints of low back pain of and on for 20 plus years and X-ray reports of the lumbar spine demonstrating bilateral sacroiliac joint space narrowing and sclerosis suggestive of mild sacroiliitis.  Consequently, the Board finds that this evidence is not new but merely cumulative and redundant of evidence already of record.

Furthermore, this evidence merely goes to a current disability when the missing element is a nexus to service.  The appellant has failed to submit any new and material evidence to establish that any current thoracolumbar spine disorder is related to a disease or injury incurred during a period of ACDUTRA or an injury incurred during a period of INACDUTRA.  The remaining evidence submitted by the appellant since November 2013 either relates to other claimed conditions or is duplicative of evidence previously of record.  

Hence, the Board finds that new and material evidence has not been received to reopen the claim for service connection for disorders of the thoracolumbar spine.  As such, the appellant's appeal is denied.

Bilateral Shoulder Disorder and Sleep Disorder

In August 2016, on the VA Form 21-526EZ she filed, the appellant also sought service connection for arthritis of the bilateral shoulders and a sleeping disorder.  As the Board discussed the duty to notify and assist with regard to the appellant's use of this form to file her claim in the previous section, it will not do so again but incorporates that discussion herein.

The appellant previously sought service connection for these conditions in her initial claim for service connection filed in June 2005, and the Board denied those claims in a November 2009 decision.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

The Board finds that new evidence received since the November 2009 Board decision consists of VA and private treatment records, a DFAS leave statement from 2004, and some service personnel records.  

The Board denied the appellant's claim for service connection for a bilateral shoulder disorder because, although she was diagnosed on VA examination in February 2006 to have a current disability of bilateral shoulder strain with degenerative joint disease of the left shoulder, there was no evidence attributing the current disability to any specific period of ACDUTRA or INACDUTRA, including the service treatment records, which merely show the appellant's self-report of having degenerative joint disease of the bilateral shoulders on several Functional Capacity Certificates and a May 2004 Physical Profile based on such reports, and the appellant herself who only made vague contentions regarding the onset of said condition.  In addition, her discharge from the Reserves due to medical unfitness in July 2005 was a non-duty determination and, therefore, no inference of service connection could be drawn therefrom.  Consequently, in order for evidence to be new and material, it must not have been previously considered at the time of the November 2009 Board decision and it must relate to the missing element of a nexus between the current disability and the appellant's military service.  

After considering this new evidence, the Board does not find it to be sufficiently material to reopen the appellant's claim for service connection for a bilateral shoulder disorder as none of this evidence goes towards establishing the missing nexus element.  The new service personnel records are silent as to the appellant's bilateral shoulder condition much less whether it is related to any period of service training.  Furthermore, the additional treatment records do not show treatment for any bilateral shoulder disorder.  Rather any complaints of left shoulder or arm pain were related to cervical radiculopathy other than an actual shoulder disorder such as the strain and degenerative joint disease she was diagnosed to have in February 2006.  The Board notes that the appellant has claimed service connection for a neck disorder, which was denied in the November 2013 rating decision.  As for the DFAS leave statement from 2004, that statement assists the appellant in establishing that she was on INACDUTRA on August 15, 2004, which is the day she was involved in a motor vehicle accident on her way home from a drill training.  However, the treatment records from that accident do not demonstrate that she injured her shoulders.  Rather she sustained a closed head injury and concussion.  Thus, that piece of evidence is not relevant to establishing service connection for the present claim.

Hence, the Board finds that new and material evidence has not been received to reopen the claim for service connection for a bilateral shoulder disorder.  As such, the appellant's appeal as to that issue is denied.

As for the claim for service connection for a sleep disorder, the Board denied the appellant's claim because there was no evidence to show any sleep disorder was the result of any injury or incident of service (in other words, it was not related to any period of ACDUTRA or INACDUTRA).  At the time of the 2009 Board decision, the record did not include a medical diagnosis of sleep apnea.  The new evidence shows that the appellant is now diagnosed with sleep apnea, which appears to have been diagnosed by sleep study conducted in August 2015.  Accordingly, the claim is reopened.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as the result of a TBI, is denied.

New and material evidence having not been received, the appellant's claim for service connection for disorders of the thoracolumbar spine is not reopened.

New and material evidence having not been received, the appellant's claim for service connection for a bilateral shoulder disorder is not reopened.

New and material evidence having been received, the appellant's claim for service connection for a sleeping disorder, to include sleep apnea, is reopened.


REMAND

The RO denied reopening of the appellant's claim for service connection for a sleep disorder based upon the finality of a prior decision, and the Board has determined that new and material evidence sufficient to reopen and review that claim has been submitted.  Bernard v. Brown, 4 Vet. App. 384 (1993), provides that to avoid prejudice to the appellant by rendering decisions on the merits of claims which were denied on the basis of finality, it must be shown that the appellant had sufficient notice of the need to address those issues in submissions, arguments, and testimony on appeal.

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication.  However, the Board may not ignore an issue so raised.  Id.  

Here, the Board granted service connection for a left foot disability in an April 2013 decision.  By rating decision issued in May 2013, the RO effectuated the Board's grant of service connection and assigned a 10 percent disability rating for neuroma, left foot, effective June 30, 2005.  On March 11, 2014, the RO received a letter from the appellant's representative (an attorney at that time) submitted on his letterhead in which he stated clearly that this was a Notice of Disagreement with the rating decision of May 2013 and the rating of 10 percent for service-connected neuroma, left foot.  To date, no response has been made to this submission.

Consequently, the Board remands this claim for the RO to issue a Statement of the Case.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. The RO should readjudicate the sleep disorder claim on a de novo basis, considering all of the evidence, to include the recent diagnosis of sleep apnea.  In the event that the RO's decision remains adverse to the appellant, it should provide her and her representative with a comprehensive SSOC.  She should then be afforded an opportunity to respond to the SSOC.  Thereafter, the case should be returned to the Board. 

2. Provide the appellant and her representative with a Statement of the Case as to the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected neuroma, left foot.  The appellant should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


